ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Antonio Aquia, to indefinitely suspend the Respondent from the practice of law. The Court having considered the Petition, it is this 11th day of May, 2015.
ORDERED, that Respondent, Antonio Aquia, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland for violations of Rule 8.4(c) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
*739ORDERED, that, the Clerk of this Court shall remove the name of Antonio Aquia from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16 — 772(d).